PER CURIAM.
By petition for writ of certiorari, the petitioner Frank Torres, Jr., seeks review of his conviction under an Orlando ordinance, No. 43.56-1, which incorporated Section 847.05, Florida Statutes (1975). The Florida Supreme Court has declared Section 847.05 unconstitutional. Spears v. State, 337 So.2d 977 (Fla.1976). That decision is determinative of the issue raised here. See Wheeler v. State, 344 So.2d 244 (Fla.1977). The second point raised by the petitioner is without merit. Accordingly, the petition for writ of certiorari is granted; the order of the circuit court affirming petitioner’s conviction is quashed; and the cause is remanded to the circuit court with directions to vacate the conviction of petitioner.
DOWNEY, ALDERMAN and AN-STEAD, JJ., concur.